Citation Nr: 1045062	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  09-37 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of the 
left knee.

2.  Entitlement to a total disability rating for convalescence 
following a left knee arthroplasty.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1952 to February 
1972.

This matter is on appeal from a July 2008 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, although jurisdiction for this claim currently 
resides with the RO in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's current left knee disability, osteoarthritis, 
did not begin during service, and did not become manifest for 
many years after service.

2.  No medical opinion has related the Veteran's current left 
knee disability to his military service. 

CONCLUSIONS OF LAW

1.  The criteria for service connection for osteoarthritis of the 
left knee have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2010).

2.  As the Veteran is not service-connected for osteoarthritis of 
the left knee, the criteria for a temporary a total disability 
rating for convalescence following a left knee arthroplasty are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. § 4.30 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in April 2008 that fully addressed all notice 
elements and were sent prior to the initial RO decision in this 
matter.  The letter informed him of what evidence was required to 
substantiate his claims and of his and VA's respective duties for 
obtaining evidence.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.

With respect to the Dingess requirements, in that same April 2008 
letter, the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary to 
establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained the Veteran's service treatment records, and the Veteran 
submitted his own private treatment records.  

The Veteran asserted that he received treatment for his left knee 
in February 1972 at the Robins Air Force Base Hospital in Warner 
Robins, Georgia.  The RO specifically sought these records from 
the medical facility, but unfortunately a response was received 
that no records were available.  The record does not indicate any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Next, a VA opinion with respect to the issue on appeal was 
obtained in August 2009.  38 C.F.R. § 3.159(c) (4).  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA opinion obtained in this case is more 
than adequate, as it is predicated on a full reading of the 
private and VA medical records in the Veteran's claims file.  It 
considers all of the pertinent evidence of record and the 
statements of the Veteran, and provides a complete rationale for 
the opinion stated, relying on and citing to the records 
reviewed.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  Additionally, the Veteran was offered the 
opportunity to testify at a hearing before the Board, but he 
declined. 

Following certification of his claim to the Board, the Veteran 
requested that he be provided with a copy of his claims file.  
The Board complied with this FOIA request and has provided the 
Veteran with an ample amount of time to provide comment on his 
claim following the provision of the claims file.

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Entitlement to Service Connection for Osteoarthritis of the Left 
Knee

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. 
Brown, 7 Vet. App. 498, 505 (1995).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2010).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
	The Veteran asserts that he has a current left knee disorder as 
the result of an incident in 1971 in which he was struck on the 
left knee by an aircraft tire.  This incident is not noted in his 
service treatment records, as the Veteran explained that he never 
sought treatment for it.    
	
	Service treatment records do show that the Veteran was treated 
for gout in the left ankle as early as January 1959.  However, 
there is no indication that the Veteran received any treatment 
for the left knee while in service.  Moreover, the Veteran 
specifically denied having any knee problems on a medical history 
survey completed in conjunction with his separation physical; and 
the Veteran's retirement physical examination in June 1971 is 
absent for any left knee disability, as his lower extremities 
were specifically found to be normal.  Therefore, service records 
do not show chronic residuals associated with a left knee injury 
at the time of discharge.
	
	Post-service evidence does not reflect left knee osteoarthritis 
symptomatology for many years after service discharge.  
Specifically, the first instance of treatment for a left knee 
disability does not appear until December 2007 when the Veteran 
sought treatment for severe knee pain in his left knee that 
prevented him from prolonged standing or walking for any 
significant distance.  The Veteran was diagnosed with 
osteoarthritis. 
	
The Board emphasizes the multi-year gap between discharge from 
active duty service in 1972 and the first indications of 
treatment in the record in 2007 (approximately a 35-year gap).  
Therefore, a continuity of symptomatology is not established 
based on the medical evidence of record.  

In addition to the documented post-service treatment records, the 
evidence includes the Veteran's statements asserting continuity 
of symptoms.  In such cases, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) 
(table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  
	
	In this regard, it is true that the Veteran is competent in some 
cases to self-diagnose some disorders despite his status as a lay 
person.  However, he is not competent diagnose a disorder such as 
osteoarthritis of the knee, as it is not a disorder that may be 
diagnosed by its unique and readily identifiable features, and 
thus requires a determination that is "medical in nature."  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 
2007) ("Sometimes the layperson will be competent to identify 
the condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer.")
	
	Nevertheless, the Veteran's lay testimony is competent to 
establish the presence of observable symptomatology and may 
provide sufficient support for a claim of service connection, if 
credible, regardless of the lack of contemporaneous medical 
evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this 
case, the Veteran asserted that he injured his left knee in 1971 
and he contends that he has been experiencing symptomatology 
since that time, such as pain.  
	
	The Veteran also alleged that he was diagnosed with arthritis in 
his left knee the day before he separated from service.
	
	However, the Board determines that the Veteran's reported history 
of continued symptomatology since active service, while 
competent, is nonetheless not credible for the purpose of linking 
his current left knee disability with his military service.  In 
making this determination, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 
Vet. App. 498 (1995).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	First, the Board emphasizes the multi-year gap between discharge 
from active duty service (1971) and initial reported symptoms 
related to osteoarthritis in the left knee in approximately 2007.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for condition 
can be considered as a factor in resolving claim).  Additionally, 
the Board notes that on his retirement physical, the Veteran 
specifically denied any knee problems, either currently or 
previously.  The medical officer conducting the separation 
physical did note a number of disabilities, including gout in his 
left ankle, but there were no indications of left knee 
symptomatology.  
	
	Thus, the Board has weighed the Veteran's statements as to 
continuity of symptomatology against the absence of treatment for 
many years and the absence of complaints concerning his left knee 
when he retired, and finds his recollections as to symptoms 
experienced in the distant past, made in connection with a claim 
for benefits, to be less probative.  Therefore, continuity has 
not been established, either through the competent evidence or 
through his statements.
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the Veteran's 
left knee osteoarthritis and subsequent left knee arthroplasty to 
active duty, despite his contentions to the contrary.    
	
	To that end, the Board places significant probative value on an 
August 2009 VA examination undertaken specifically to address the 
issue on appeal.  At the examination, the Veteran reported 
difficulty being able to stand for prolonged periods or being 
able to walk significant distances.  After a physical 
examination, the examiner diagnosed a left total knee 
arthroplasty for osteoarthritis.   
	
	The examiner noted the Veteran's contention that his current left 
knee disability was the result of his injury in service; however, 
having reviewed the claims file and examined the Veteran, the 
examiner opined that it was less likely than not that the 
Veteran's left knee disorder was caused by the tire striking his 
left knee while on active duty.  In providing this opinion, the 
examiner reflected that the Veteran's osteoarthritis is an 
expected outcome for someone who is the Veteran's age.  The 
examiner explained that this conclusion was further supported by 
the fact that the osteoarthritic changes were not limited only to 
the left knee, which was injured in service; rather, in addition 
to the osteoarthritic changes in the Veteran's left knee, he also 
had moderate osteoarthritis in his right knee, which had not been 
injured during his time in service.  
	
	The Board notes that statements have been made in the history 
section of several private treatment records that could possibly 
be interpreted to suggest a link between the Veteran's left knee 
disorder and active duty service.  Specifically, in December 
2007, the evaluating physician indicated that the Veteran's left 
knee disorder apparently started "when he was in the Vietnam 
era."  At a second evaluation in January 2008, a physician noted 
that there was a "history of prior injury while he was in the 
Air Force."  However, it appears that each of these statements 
was merely a recitation of the Veteran's contentions and not in 
fact an opinion as to the etiology of the Veteran's left knee 
disability.  Support for this conclusion is provided by the fact 
that the comments were contained in the history portion of the 
medical records.  The Board has not disputed the conclusion that 
the Veteran injured his left knee in service, and is well aware 
of his contention that his left knee disability began during his 
military service.  
	
	Moreover, even if these passing notes were considered to be 
medical opinions, greater weight would nevertheless be assigned 
to the opinion of the VA examiner.  Specifically, neither private 
examiner was able to review the claims file, nor did either 
indicate that they had any knowledge of the Veteran's medical 
history beyond his own recited history.  

Conversely, the VA examiner interviewed the Veteran and examined 
him, in addition to reviewing the claims file.  Additionally, the 
examiner provided an opinion that was grounded in the evidence of 
record with a rationale that was based on sound medical 
principles.

The Board has considered whether the Veteran's own statements 
could provide a nexus between his currently-diagnosed left knee 
disorder and active duty service.  However, to reiterate, while 
the Veteran is competent to report symptoms as they come to him 
through his senses, osteoarthritis of the knee is not the type of 
disorder that a lay person is medically qualified to diagnose or 
to determine the etiology of.  See Robinson v. Shinseki, 557 F.3d 
1355 (2009).  

On the other hand, such competent evidence has been provided by 
the medical personnel who have examined the Veteran during the 
current appeal and by service records obtained and associated 
with the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings than to the Veteran's statements.  

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Entitlement to a Total Disability Rating for Convalescence 
Due to a Left Knee Arthroplasty

In March 2008, the Veteran underwent surgery for a replacement of 
his left knee.  He has subsequently submitted a request for a 
temporary total evaluation pursuant to 38 C.F.R. § 4.30 based on 
a period of convalescence following surgery. See 38 C.F.R. § 
4.30(a) (2010). 

Under the applicable criteria of 38 C.F.R. § 4.30, a temporary 
total disability rating will be assigned, effective from the date 
of a hospital admission and continuing for a period of one, two, 
or three months from the first day of the month following such 
hospital discharge, if the hospital treatment of a service-
connected disability resulted in: (1) surgery necessitating at 
least one month of convalescence; (2) surgery with severe post-
operative residuals such as incompletely healed surgical wounds, 
stumps of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the necessity 
for house confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); or 
(3) immobilization by cast, without surgery, of one major joint 
or more.  Id.

Here, for the reasons stated above, service connection for 
osteoarthritis of the left knee has not been established.  Since 
the Veteran was not service connected for his left knee at the 
time he underwent the left knee arthroplasty, he cannot receive 
compensation under 38 C.F.R. § 4.30 for the period of 
convalescence that resulted. 

In other words, as the Veteran did not meet an essential legal 
requirement under the governing regulation, specifically that the 
treatment in question must have been for a service-connected 
disability, he has not presented a claim upon which relief can be 
granted.  Furthermore, where the law is dispositive of the claim, 
then it must be denied because of the absence of legal merit or 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  The appeal is accordingly denied.


ORDER

Service connection for osteoarthritis of the left knee is denied.

A total disability rating for convalescence following a left knee 
arthroplasty is denied.  



______________________________________________
MATTHEW W. BLACKWELDER 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


